 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork on the eligibility payroll date, we find, in accord with the Re-gional Director, that she was ineligible to vote.Accordingly, thechallenge to her ballot was properly sustained.As no exception was taken to the remaining findings and recom-mendations of the Regional Directoraffecting17 ballots,we shalldirect that those ballots be openedand counted.[The Board directed that the Regional Director for the First Re-gion shall, within ten (10) days from the date of this direction, openand count the ballots of Edward Arnold, Janet Baldasaro, GeorgeBennett, John Boyle, Paul Clifford, Douglas Collins, Cecil Crowther,Thomas Gannon, George Kenney, Michael Margareci, Alton Moore,Robert Morrison, Robert Ranney, George Luscombe, George Connolly,Jerry Greenblatt, and the ballot identified as number (18), and shallthereafterserveupon theparties asupplemental tally of ballots.]Harold Hibbard and Ben R.Stein, Individually and as a Part-nership,d/b/a HibbardDowel Co.andLocal 18-B, Furnitureand Bedding WorkersUnion,United Furniture Workers ofAmerica, C.I.O.Local 189,Building Service EmployeesUnion, A.F.L.andLocal18-B, Furniture and Bedding Workers Union,United Furni-tureWorkers of America,C.F.O.Cases Nos. 13-CA-1703 and13-CB-3?8.July 7,1955DECISION AND ORDEROn February 28, 1955, Trial Examiner Lloyd Buchanan issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.Thereafter, the Respond-ent Union and the General Counsel filed exceptions to the Interme-diate Report and supporting briefs.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed with the exception noted in themargin.'The Board has considered the Intermediate Report, theIThe Trial Examiner excluded a certain contract between the Respondents,which theGeneral Counsel offered in evidence, because the parties conceded its executionHowever,as this document is involved in the issues here presented,we find that the Trial Examinererred in his ruling.Accordingly,we hereby reverse the Trial Examiner's ruling and receivethis document in evidence as General Counsel's Exhibit No. 15.113 NLRB No. 4. HIBBARD DOWEL CO.29exceptions and briefs, and the entire record in this case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer with the exceptions, modifications, and additions indicatedbelow.1.We agree with the Trial Examiner that the Respondent Companyand the Respondent Union respectively violated Section 8 (a) (1),(2), and (3) and Section 8 (b) (1) (A) and (2) of the Act by enter-ing into and maintaining in full force and effect a union-securityagreement, although the Respondent Union did not represent a major-ity of the employes in the appropriate unit when the parties executedthe agreement.We do so, however, not on the basis of the TrialExaminer's computation of the number of employees in the appropriateunit, but rather on all the facts and circumstances surrounding theexecution of the agreement in question which reveal that the Respond-ent Union did not enjoy majority status at that time.The record discloses the following undisputed facts : In January1954 Local 18-B, the Charging Union, began organizing the Respond-ent Company's employees.While the drive was on, the RespondentUnion sent a letter to the Respondent Company on March 15, claim-ing to represent a majority of the Company's employees and request-ing recognition.Shortly thereafter, on March 20, the Respondentsmet and signed a union-security agreement which required member-ship in the Respondent Union as a condition of employment.Al-though the Respondent Union purported to have exhibited to theCompany "a stack of cards" at that time, the Company did not ex-amine them but immediately granted recognition, despite the factthat it was aware of Local 18-B's organizational campaign.2More-over, the 20 employees who appeared at the hearing credibly testifiedwithout contradiction that they had never heard of the RespondentUnion until March 25, 5 days after the Respondents had executed theiragreement.Indeed, the Respondent Union put in evidence member-ship application and checkoff authorization cards which, according tothe undisputed testimony of the signatory employees, were signed onMarch 25.3 It is significant, that, although the Respondent Union'scounsel stated at the hearing when he offered these cards in evidencethat he would prove that they were executed before March 20, he didnot produce such evidence. In the circumstances, it seems to us thatif the Respondent Union had sufficient valid designations on the day'Local 18-B's International representative, Angilello, who was organizing the Com-pany's plant, credibly testified without contradiction that occasionally he passed out cam-paign leaflets to the Company's two partners and that the partners had seen him dis-tributing such leaflets to employees.3 These consisted of membeiship application cards and checkoff authorizations signed by8 employees ; only a membership application card signed by 1 employee ; and only a check-off authorization card signed by another employee.All cards were undated except onewhich was dated March 25, 1954. 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe contract was executed, it would have produced them instead ofthe later cards.4On the basis of the foregoing, we find that the General Counselproveda prima faciecase,which the Respondent Union made noeffort to rebut, that the Respondent Union did not represent a majorityof the Respondent Company's employees when the parties signed theirunion-security agreement.'Accordingly, we find that, by executingand maintaining in effect the union-security agreement, the Respond-ent Company assisted and supported the Respondent Union in viola-tion of Section 8 (a) (2) of the Act and interfered with, restrained,and coerced employees in the exercise of their self-organizationalrights in violation of Section 8 (a) (1) of the Act.We also find that,by providing in the agreement for membership in the Unionas a con-dition of employment, the Respondent Company created discrimina-tory conditions of employment violative of Section 8 (a) (3) of theAct.As a party to this unlawful union-security agreement we fur-ther find that the Respondent Union violated Section 8 (b) (2) ofthe Act and restrained and coerced employees within the meaning ofSection 8 (b) (1) (A) of the Act.2.The General Counsel excepts to the Trial Examiner's refusal toorder the Respondents to reimburse the employees for dues the Re-spondent Company deducted from their earnings for the benefit ofthe Respondent Union pursuant to checkoff authorizations.Con-trary to the Trial Examiner, we find that it is within the authority ofthe Board to order in a proper case reimbursement of deducted dueseven though the complaint does not specifically allege that the dueswere collected under an unlawful checkoff.This power to direct arefund has been recognized by the Supreme Court as an incident ofthe Board's general authority to order such affirmative action as willeffectuate the policies of the Act.'We also find, in disagreement with the Trial Examiner, that theremedy of reimbursement of checked off dues is appropriate and neces-sary to expunge the illegal effects of the Respondents' unfair laborpractices.As discussed above, the Respondent Company has givenunlawful assistance and support to the Respondent Union which it hasfoisted upon the employees as their bargaining representative in dis-regard of their statutory rights.Moreover, by their union-securityagreement, implemented by a dues checkoff arrangement, the Respond-ents have unlawfully required the employees to maintain membershipin the Respondent Union as the price of employment and thereby to4 See 2 Wigmore on Evidence, Third Edition, Section 285(failureof a partyto produceevidence in its possession as indicatingunfavorable tenor of the evidence) ;see alsoN. L. R. B. v. Wallicicand SchwalmCompany, et al,198 F. 2d 477, 483 (C A. 3).6Cf.International Metal Products Company,104NLRB 1076.6 Virginia Electric and Power Company v.N. L. R. B.,319 U.S. 533, 539; see alsoN. L. R. B. v. Baltimore TransitCo.,140 F. 2d 51, 58 (C. A. 4). HIBBARD DOWEL CO.31support an organization not of their own choosing.In these circum-stances, we find that it will effectuate the policies of the Act to orderthe Respondents jointly and severally to refund to the employees alldues deducted by the Respondent Company pursuant to checkoffauthorizations for the benefit of the Respondent Union.'ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :I.The Respondents, Harold Hibbard and Ben R. Stein, Individ-ually and as a Partnership, d/b/a Hibbard Dowel Co., Chicago, Illi-nois, their agents, successors,and assigns,shall :1.Cease and desist from :(a)Entering into, maintaining, renewing, or enforcing any agree-ment with the Respondent Local 189,Building Service EmployeesUnion, A.F.L., or any other labor organization, which requires theiremployees to join, or maintain their membership in, such labor organ-ization as a condition of employment,unless such agreement has beenauthorized as provided in Section 8 (a) (3) of the Act.(b)Recognizing the Respondent Local 189,Building Service Em-ployeesUnion,A.F.L., or anysuccessor thereto, as the collective-bargaining representative of any of their employees for the purpose ofdealing with the Company concerning grievances, labor disputes,wages, rates of pay, hours of employment,or other conditions ofemployment, unless and until Local 189 shall have been certified by theBoard as the bargaining representative of such employees.(c)Performing or giving effect to their agreement of March 20,1954, with the said Local 189, or to any modification,extension, sup-plement, or renewal thereof,or to any other contract,agreement, orunderstanding entered into with Local 189 relating to grievances,labor disputes, wages, rates of pay, hours of employment, or otherconditions of employment, unless and until Local 189 shall have beencertified by the Board, provided, however, that nothing herein shallbe construed to require the Company to vary any substantive provi-sions of such agreement,or to prejudice the assertion by the employeesof any rights which they may have thereunder.(d) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organiza-tion, to form labor organizations,to join or assist Local 18-B, Furni-ture and Bedding Workers Union, United Furniture Workers ofAmerica, C.I.O., or any other labor organization, to bargain collec-tively throughrepresentatives of their own choosing, and to engageId 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDin other concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any or all suchactivities, except to the extent that such right may be affected by anagreement requiring membership in a labor organizationas a con-dition of employment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Withdraw and withhold all recognition from Local 189, Build-ing Service Employees Union, A.F.L., as the representative of anyof their employees for the purpose of dealing with the Company con-cerning grievances, labor disputes, wages, rates of pay, hours of em-ployment, or any other condition of employment, unless and untilLocal 189 shall have been certified by the Board as such representative.(b)Post at their plant in Chicago, Illinois, copies of the noticesattached to the Intermediate Report marked "Appendix A" and "Ap-pendix B."' Copies of such notices, to be furnished by the RegionalDirector for the Thirteenth Region, shall, after being duly signedby the Respondents' respective representatives, be posted by the Com-pany immediately upon receipt thereof, and be maintained by it forsixty (60) consecutive days thereafter, in conspicuous places, includ-ing all places where notices to its employees are customarily posted.Reasonable steps shall be taken by the Company to insure that saidnotices are not altered, defaced, or covered by any other material.(c)Notify the Regional Director for the Thirteenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent Company has taken to comply herewith.II.The Respondent Local 189, Building Service Employees Union,A.F.L., Chicago, Illinois, its officers, representatives, agents, succes-sors, and assigns, shall :1.Cease and desist from :(a)Entering into, maintaining, renewing, or enforcing any agree-ment with the Respondents Harold Hibbard and Ben R. Stein, Indi-vidually and as a Partnership, d/b/a Hibbard Dowel Co., which re-quires employees to join, or maintain their membership in, Local 189 asa condition of employment, unless such agreement has been authorizedas provided in Section 8 (a) (3) of the Act.8These notices shall be amended by substituting for the words"The Recommendationsof a Trial Examiner"in the caption thereof the words "A Decision and Order"Further-more, these notices shall be amended by inserting in the body thereof the following addi-tional paragraph :We will reimburse the employees whose dues and fees in Local 189,Building ServiceEmployees Union, AFL, have been checked off pursuant to the May 20, 1954, agreementbetween Hibbard Dowel Co. and that Union and any extension, renewal, modificationor supplement thereof, or any agreement superseding it, for the amounts deductedfrom their earnings.In the event that this Order is enforced by a decreeof a UnitedStates Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." HIBBARD DOWEL CO.33(b) In any like or related manner causing or attempting to causethe above-named Company or any other employer to discriminateagainst any employee in violation of Section 8 (a) (3) of the Act.(c) In any like or related manner restraining or coercing employeesin the exercise of the rights guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Post at its office in Chicago, Illinois, copies of the notice attachedto the Intermediate Report marked "Appendix B." 9 Copies of saidnotice, to be furnished by the Regional Director for the ThirteenthRegion, shall, after being duly signed by Local 189's representative,be posted by Local 189 immediately upon receipt thereof, and be main-tained by it for sixty (60) consecutive days thereafter, in conspicuousplaces, including all places where notices to its members are customarilyposted.Reasonable steps shall be taken by Local 189 to insure thatsaid notices are not altered, defaced, or covered by any other material.(b)Mail to the Regional Director for the Thirteenth Region signedcopies of the notice attached to the Intermediate Report marked"Appendix B," for posting in the above-named Company's plant, forsixty (60) consecutive days, in places where notices to employees arecustomarily posted.Copies of said notice, to be furnished by theRegional Director for the Thirteenth Region, shall, after being dulysigned by Local 189's representative, be forthwith returned to saidRegional Director for such posting.(c)Notify the Regional Director for the Thirteenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent Local 189 has taken to comply herewith.III. The Respondents, Harold Hibbard and Ben R. Stein, Indi-vidually and as a Partnership, d/b/a Hibbard Dowel Co., theiragents,successors,and assigns, and Local 189, Building Service EmployeesUnion, A.F.L., its officers, representatives, agents, successors, and as-signs, shall jointly and severally reimburse the Respondent Company'semployees whose dues and fees in the Respondent Union were checkedoff pursuant to the Respondents' agreement of May 20, 1954, or anyextension, renewal, modification, or supplement thereof, or any agree-ment superseding it, for the amounts deducted from the employees'earnings.CHAIRMAN FARMER and MEMBER LEEDOM took no part in the con-sideration of the above Decision and Order.U See footnote 8.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENTOF THE CASEThe complaint hereinallegesthatsince on or aboutMarch 20, 1954,the Companyand Local 189(also referred to asthe A.F.L.) have respectively violated Section 8 34DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) (1), (2), and (3) of the National Labor Relations Act, as amended, 61 Stat. 136,and Section 8 (b) (1) (A) and (2) of the Act by executing on or about March 20,1954, and maintaining a collective-bargaining contract, although 189 was not atthe time of signing of the contract the representative of the employees as providedin Sections 9 (a) and 8 (a) (3) of the Act; said contract providing that as a con-dition of retaining employment with the Company all new employees are requiredto become and remain members in good standing of Local 189 after 30 days ofemployment, and all other employees are required to become and remain membersin good standing 30 days after the date the contract was signed.Putting the General Counsel to his proof on the allegations of commerce, Local 189admitted execution and maintenance of the contract and inclusion of the member-ship requirement, but it denied that at the time of signing it was not the representativeof the employees.The Company filed no answer although it appeared at the hearing,which opened before me at Chicago, Illinois, on October 12 and 13, 1954, wasrecessed to enable the General Counsel to obtain enforcement of subpenasagainstan unwilling Company, and was concluded on January 25.When the hearing reconvened after the recess taken, Local 189 moved to dismissthe complaint on the ground that during the recess Local 18-B petitioned the Boardfor withdrawal of union-shop authority and asked that such authority under theagreement of March 20 be rescinded; such action by Local 18-B, it being claimed,constituting an abandonment of the charge of unfair labor practice herein and anadmission that the agreement was valid.Whether or not, as alleged, Local 18-Bacted "in full knowledge of the Board's decisional policy, that it will not entertaina petition for withdrawal of union-shop authority where the agreement creatingsuch authority is invalid," I would not posit on the filing of such a petition a findingof admission that the agreement was valid or of abandonment of the charge. Inany case, prosecution of this proceeding lies with the General Counsel, not withLocal 18-B.Even a formal application by the Charging Party to withdraw thecharge must presumably be submitted by the General Counsel and is subject to consentas set forth in the Board's RulesThe memorandum in support of the motion todismiss speculates that the Charging Party "presumably" concluded that the evidencewould not support the allegations of the complaint.But the issues having beenstated and the evidence received, it is the Board's function to make the determination.Nor do I recognize any abuse of the Board's processes in this connection even ifLocal 18-B was zealous in seeking an alternate and speedier remedy.Where abusehas been found, the circumstances have been completely different.The RegionalDirector's decision to hold in abeyance investigation of the later petition simplyand adequately avoided procedural problems and unnecessary labor.The motionto dismiss is denied.A brief has been filed by the General Counsel pursuant to leave granted to allparties.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGSOF FACT WITHREASONS THEREFOR1.THE COMPANY'S BUSINESS AND THE LABOR ORGANIZATIONS INVOLVEDThe allegations of commerce and that the Company is engaged in interstatecommerce within the meaning of the Act are, as to the Company, admitted by itsfailure to file an answer, and further supported by a document apparently executedby one of the partners.The evidence further shows, without limitation as to eitherRespondent, that the Company, an Illinois partnership, is engaged in the manufactureof dowel pins; that during the fiscal year ending January 31, 1954 (the figuressubmitted being substantially the same for the following fiscal year), it purchasedmaterials in the amount of $98,000, all of which were shipped to its plant in Chicagofrom points outside the State of Illinois, and sold products valued at $247,000, 85percent of which was shipped directly from the plant to points outside the State. Ifind that the Company is engaged in commerce within the meaning of the Act.Itwas admitted and I find that Local 18-B (also referred to as the C.I.O.) andLocal 189 are labor organizations within the meaning of the Act.II.THE UNFAIR LABOR PRACTICESThe General Counsel does not claim that the contract is illegal beyond the questionwhether Local 189 represented a majority when it was signed; and Local 189 admitsthat a violation occurred if when the contract was signed it did not represent a ma- HIBBARD DOWEL CO.35jority of the employees.That is the issue before us. (I do not pass on the claim madefor the first time in a footnote to the General Counsel's brief that the contract is in-valid because it permits discharge of an employee who "shall be rejected from mem-bership in the Union.") It is not alleged that the Company violated Section 8 (a) (5)of the Act because the contract was signed at a time when the Company had knowl-edge of a conflicting claim of majority.Neither is violation alleged because theCompany signed the contract while Local 18-B was organizing the employees. There-fore, as pointed out at the hearing, we need not concern ourselves with the argumentraised that violation must be found if the Company recognized one union whileanother was engaged in organizational activities; 1 from which it follows that Local18-B's organizational activities are not directly in issue.2Nor did either those organi-zational activities or any cards signed for Local 18-B later become material: noevidence was offered to contradict the employees' testimony that they had not previ-ously heard of Local 189 and that they signed its cards on March 25 under the im-pression that they were signing for Local 18-B.The cases cited at the hearing by the General Counsel on the latter point do notshow that such organizational activities must here be considered. I do not agree withthe contention that reference to such activities in those cases indicates their relevancehere.In theSunbeamandStandard Transformercases,3 the proof went to the ques-tion whether the claimed majority was induced by the employer; we have no suchissue.In theHorton-Hubbardcase, ^ the recital of evidence likewise referred to sup-port or assistance by the company. InHarrison Sheet Steel,the proof as analyzedwas directed to showing favoritism and support of another union by specific acts asthere alleged.InUniversal Food Service,6the questions decided were, unlike theissue here, that one union had a clear majority and another's claim was insubstantial.More detailed analysis of these cases is not necessary for present purposes. (GeneralCounsel's brief cites them, not on the issue of admissibility of Local 18-B's cards, buton the proposition that the Company violated the Act. See footnote 16,infra.)Nor does the instant case rest on proof that employees did not sign cards forLocal 189 until after the contract was signed.The question whether or not absenceof signed cards precludes majority representation need not therefore be answered.By the same token, evidence of other events after March 20 and the question whetheror not strikers on March 25 thought that they were acting under C.I.O. auspicesare not our present concern.The evidence does show and the decision can rest onthe fact that a majority of the employees in the unit had never attended any Local189 meetings before March 25 or heard of Local 189 in the plant before that date;that Local 189 was not their representative.That the forms, sponsored by Local 189, are undated (only Harrison Ruth'smembership application is dated-March 25, 1954) may be regarded as a suspiciouscircumstance suggesting that had the dates been noted as the forms required suchinformation would have been unfavorable to Local 189.But we need not rely onsuspicion.Iam satisfied that the General Counsel's witnesses testified truthfullyconcerning the date and conditions under which they signed.No memory feat wasrequired to recall the date: it was associated with the strike, which was called onthat day.As for credibility generally and explanation of apparent assistance toLocal 189 when the employees' sympathy allegedly lay with the C 1.0., referencecan be made to the testimony of Dorothy Barnes, who during the course of a detailedcross-examination explained what might otherwise appear to be a contradiction.She testified that she thought the first card which she signed for Local 189 wasa C.I.O. card, although Kemp, Local 189's president, who handed the card to herand told her to sign, did not say that it was for the C.I.O.That the card referredto the A.F.L in bold type does not constitute an obstacle to believing her; shedid not read the card when told to fill it out or lose her job.Why she assumedthat it was a C.I.O. card becomes clear as we realize that up to that time she hadnot heard of the A.F.L. in the plant, whereas there had been C.I.O. organizationalactivity.Other employees testified similarly that they had known only of C.I.O. organiza-tional activities and assumed that they were signing C.I.O. cards when in fact they1In this connection, see ATL. B. B vCorning Glass Works,204 F. 2d 422(C. A. 1).3 The relevance of cards signed for Local 18-B is further consideredinfra.3Sunbeam Corporation,99NLRB 546;The Standard Transformer Company, 97NLRB 676.Horton-Hubbard Mfg. Co.,94 NLRB 921.Harrison Sheet SteelCo., 94 NLRB 81.e Universal Food Service,Inc.,104 NLRB 1. 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere signing Local 1891S.7It appears further that employees were lined up and thatthey then signed for Local 189.(Thisprobably, although it does not appear definitely,refers to the second signing if we can judge from the respective times cited and thefact that the second took place when they returned to work after lunch.)Havingseen the witnesses,I can readily understand that theirs was not to question whyeven had any question occurred to them; and I can further understand that DorothyBarnes, told after she signed the first time that Kemp representedthe A.F.L.,never-theless signed for him again.(McKeller testified that he knew what he was signingwhen he signed the two A.F.L. cards on March 25.8)In relying on the credibility of these witnesses, particularly on the issue of dateof signing,on which issue as noted,supra,a simple association was available, Ihave not overlooked elements of unreliability as, for example,Franklin's in-sistence that he never signed his given name alone and his positiveness that hehad signed only one A.F.L. card.The record shows that the Company listed 43 employees as of March 20, 1954,the date when the contract was signed with Local 189. It was assumed thatthese were on the payroll on March 19, the 20th being Saturday and a nonworkday.Since we are concerned with a contract signed on March 20, the test, inthe absence of special circumstances,appears to be whether an employee wason the payroll at least the day before and again at least on March 22, as in-dicating that he was an employee of the Company on March 20. Except forcertain instances noted,infra,in which the list appears to have been in error andunderstandably so, there is no basis for not accepting it as reliable.Itwas soregarded at the hearing,and is so accepted.But it is quite clear, as indicatedin examination of individual records, that although submitted as a list of em-ployees on March 20 in response to a request for such a list, that list is in factof those who were employed during the payroll period ending Thursday, March25.Definite if fortuitous proof of this appears in the case of Walker, who enteredthe Company's employ on March 22, but was included in the list.Of the 43,Howard Belcher is excluded from the unit as a supervisor and RoseGrossman as an office clerical.Some testimony was received on the questionwhether Virgil Belcher is a supervisor and therefore to be excluded.The other40 listed were production or maintenance employees.Twenty of these, called bytheGeneral Counsel,testified that they signed checkoff authorization cards andmembership applications(either or both)for Local 189 on March 25;9none ofthem had heard of Local 189 before that date, and, except for two to whom thequestion was not put, the record shows that none had before that date attendedany meeting called by Local 189. (Some who signed 2 cards recalled only 1.)Considering in order the employees other than those who testified or who havealready been named herein, the record suggests that Bielarz and Brodie are to beincluded in the unit as it existed on March 20.Although not definitive, the testi-mony was to the effect that both had worked prior to March 20 and for at leasta short time after that date. It has not been shown,as the issue has been framedby the pleadings, that these were not members of Local 189.Gildon was employed for 213/4 hours during the week ending March 25, and203/.1 hours during the week ending April 2, but at no other time. In the absenceof evidence to the contrary,it is reasonable to deduce that, the workday here nor-mally being 8 hours, this new employee worked consecutively or continuouslyduring the regular work hours in this short period, i. e , on March 23 through25 and, in the following payroll period, on March 26, 29, and 30.10PVictoria Ruth testified"They told me it was the union, and I know they had signedwith the CIO union I didn't know different.Theygave me the card and we were ex-pecting the CIO out there.I just went ahead and signed it I didn't know any differentuntil they come and argue with me about it."8To say that confusion and possible persuasion with respect to signing of cards forLocal 189 was thus in part explained is not to find here such an element or degree ofcoercion as requires ieinibuisement for dues checked off.See remedy,infra.9One employee, Harrison Ruth, testified that he signed the membership card on March25, but did not remember when he signed the authorization card. Like the others, he tes-tified that he had never before heard of Local 189 in the plant.10 This deduction is supported by the case of George Walker,infra,who worked 291/.1hours during the week ending March 25 and continued thereafter.He testified that hestarted on March 22 as we would have deducedA similar evaluation is made in thecase of Sykes,snfra,who workedonly121/-, hours during the week ending March 18 and24 hours the following peiiod, and therefore presumably on March 17 through 19, and22 and 23. See footnote 11,infra. HIBBARD DOWEL CO.37Harrison worked 40 hours during the week ending March 25,from which fact Ideduce that he worked on March 19 and 22 through 25.Henson was first employed during the week ending March 25, when she worked21'/2 hours,and she continued for a short time thereafter.I conclude,as in Gildon'scase,supra,that this employment began on March 23.Arthur Johnson and Doris Jean Johnson worked before and after March 20, andare included in the unit.Knight was employed for the first time for 153/4hours during the week endingMarch 25, and continued thereafter.The conclusion here, as in Gildon's case,supra,is that she was not in the unit on March 20,but started on March 24.Knighton,Murphy,McWilliams,Pruitt,and Sykes worked before and afterMarch 20 and are included in the unit."Smith was employed for only 151/4 hours and during the period ending March 23.There is no basis for finding that his employment was terminated at or near the endof that working day. But if it was terminated earlier that day, he would presumablyhave been employed at least part of March 19 if we allow 8 hours for March 22.The burden of showing that he was not employed on March 19 has not been sustainedand I therefore include him in the unit.Tate and Turner,itwas testified, were employees on March 20. They are includedin the unit.Ware was employed for the first time for 143/4 hours during the week endingMarch 25, and he continued thereafter.As in Knight's case,supra,I find that thisemployment began on March 24.Williams was employed for only 13/4 hours and during the period ending March 22.Conceivably what has been noted concerning Smith,supra,might apply here also.But it is extremely improbable that this brief employment began late Friday afternoon,March 19, and ended early the following Monday morning.I find that Williams wasnot an employee on March 20.Rosa Mae Wilson,itwas testified,was an employee on March 20.She is includedin the unit.Of the 20 employees who testified that on March 20 they did not belong to Local189,Walker,as we have noted, was not in the unit on that day.It appears then that19 employees were not members of, had not even heard of, and were certainly notrepresented by, Local 189 when the contract was executed on March 20.Excludingfor the reasons noted,supra,Howard Belcher,Grossman,Gildon, Henson,Knight,Walker, Ware,and Williams,the unit consisted of 35 employees at most,no decisionbeing made now on Virgil Belcher's status.The testimony of a hostile and reluctantwitness thus indicates that Local 189 did not represent a majority on March 20.An employer may bargain with an uncertified union which in fact represents amajority and in the absence of support or other interference.12Cards are evidenceof majority.13But here,unlike theCorning Glasscase, there was neither evidencesubmitted to the employer prior to execution of the collective-bargaining contract toshow a majority,nor in fact(and this alone is alleged as the violation in the instantcase)any such majority.If the Company did not actively seek to assist Local 189, there was here at leasta reckless unconcern with any question of representation.True,itwas later broughtout that the president of Local 189,claiming on March 19 that it represented aitWhere,as in Pruitt's case, or Knighton's and Murphy's, employment began during theweek ending-larch 18, orteiminatedduffing theweek endingMarch25, or as in Sykes'it began and ended during those respective periods, I assume that it was continuous andtherefore coveredtheMarch 20 date.See footnote 10,supra(My hearing notes indi-cate that it was stated fiomthe Company's iecoidsthatMurphyworked for 12 boutsduring the week ending.March 25The tianscriptis coiiected by the addition of thefollowing on page 286,line12 hoots in the week ending March 25"My notesshow also that Stein was askedwhether Turner was employedon March 20,and that heansweied,"Yes " The transciiptis corrected to include such a question and answer imme-diately after line 21 onpage 287.(These two changes do notaffect thefindings herein,and it appears unnecessary toreopen the hearing for fui ther testimony on these pointsSince all of the patties andcounsel are locatedin Chicago,ienispectionmay ieadily be made of the emplo, mentrecordsAny paitymay move for leave to icopen the hearing for the purpose of receivingfui ther proof on the two items listed herein,or eitherof them )zzNL R. B. v CorningGlassWorks,204 F 2d 422 (C A 1).12 Ibtd. , lluntei L'ngbneeiilig Company,104 NLRB 1016. 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDmajority, had a stack of cards.14But disregardof employees' wishes, if any, andrights, and support for Local 189 are evident inStein'stestimony that he did notlook at the cards and did not challenge Local189's assertionof majority, but imme-diately recognized it. (This by a partner who throughout the hearing insisted on hislack of knowledge of the business, its operation, and the personalities involved!)Henow "guessed" that he was satisfied that Local 189's claim was valid.Beyond reference to the contract, there is no allegation of support of Local 189or other interference with employees' rights as by assistance in obtaining authorizationand membership applications.But the credible evidence indicates that, under cir-cumstances which suggestillegalsupport of Local 189 by the Company, such applica-tionswere not signed until 5 days after execution of the collective-bargainingagreement.15The violation alleged is execution and maintenance of the contractwhen Local 189 did not represent a majority of the employees covered. The fact ofno majority having been found, the violation of Section 8 (a) (1), (2), and (3) bythe Company, and Section 8 (b) (1) (A) and (2) by Local 189 must be declared.16Because the matter seemed of sufficient immediate importance to the GeneralCounsel to warrant an interim appeal, it may be helpful to discuss the rejection ofcards offered in evidence by the General Counsel as showing that employees hadsigned for Local 18-B. In this connection it is unnecessary even to hold that execu-tion of such cards for Local 18-B is not inconsistent with membership in and repre-sentation by Local 189, and therefore has no probative value on the issue of suchmembership.As for the element of employer knowledge and consequent bad faith,which is not claimed, Local 18-Bactivitywas otherwise shown while there is nosuggestion that the Company had knowledge of Local 18-Bcards.17In any event, the General Counsel's reason, stated on the record, for offering theseexhibits was to show that the Company had "a greater duty" when another unionwas organizingthe employees. (The distinction between knowledge of activity andof cards has just been adverted to.)The exhibits were not offered to explain any em-ployee's assumption on March 25 (as, for example, Dorothy Barnes', notedsupra)that Kemp represented the CIO.As noted, the early signing of cards for Local 18-B would have no probative valueon the issueof membership in Local 189 had cards likewise been signed for thelatter on or before March 20. If, on the other hand, employees had not signed forLocal 189 by March 20, no contrast would be necessary with their signing of Local18-B cards; it might tend to show further what in that case would be already clear,that they had not designated Local 189 to represent them when the contract wasexecuted.Of the 24 cards offered by the General Counsel, 22 were sponsored by 1 witness, aLocal 18-B International representative.A different and practical problem was posedwith the offer on behalf of Local 189 of 18 authorizations and applications for mem-bership.Although at the time of offer each of the latter cards was identified as hav-ing beenexecuted on March 25, so that it appearedprima faciethat they were notrelevant to the issue of representation on March 20, counsel for Local 189 gaveassuranceof proof that they were in fact executed earlier. In reliance on such assur-ance, andto avoid the possible necessity of recalling each of the many employeewitnesses, these exhibits were received.(As stated on the record the "nicety" oflimitingintroduction of exhibits to periods of direct examination was passed over.)Counsel's promise was not in fact performed, as noted,supra,there was heard onlyone generalreference to a stack of unidentified cards in the possession of the presidentof Local 189 on March 19.The General Counsel's motion at the close of the hearing to reject the cards spon-sored by Local 189 was denied: aside from the possibility that evidence relevant tothe point may at that time have been overlooked, as stated, the exhibits once receivedcan well remain for such argument as Local 189 may properly base thereon. I havealready declared my unconcern, in the light of the issue before us, with events whichoccurred after March 20.Counsel for Local 189 appeared to reflect that unconcernin his assurancethat an earlier date would be shown for these cards.As for'4Theie is no suggestion,beyond this statement,that Local 189 on March 19 or 20 hadcards signed by any of the employeesAs noted,the evidence received on this point isthat the employees did not signLocal189 cards until March 25w I make no finding of suppoit on the testimony of Ahlgrim that his foreman sent himinto the shop wheie the A. F. L cards were being signedNo such violation is alleged.iuNeiv York State EniploiersAssociation,Inc.,93 NLRB 127 ;Julius Resivick,Inc,86NLRB 38;Bickford S1tloes,Inc,109 NLRB 1346."Nor were we here concerned by any alleged claim of majority by Local 18-B. Seesupra,at footnote 13. HIBBARD DOWEL CO.39authorization of the checkoff,the uncontradicted testimony of employees that theysigned such authorizations suffices, aside from the absence of any allegation of viola-tion in that connection.III. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section II, above, occurring in con-nection with the operations of the Company described in section 1, above, have aclose, intimate,and substantial relation to trade, traffic,and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.IV.THE REMEDYSince it has been found that the Respondents have engaged in and are engaging inunfair labor practices affecting commerce,I shall recommend that they cease and de-sist therefrom and take certain affirmative action to effectuate the policies of the Act.It has been found that the Company violated Section 8 (a) (1), (2),and (3) ofthe Act, and that Local 189 violated Section 8(b) (1) (A) and(2) of the Act byexecuting and maintaining an agreement containing an illegal union-security clause.I shall therefore recommend that the Company withdraw recognition from Local 189and that the Respondents cease giving effect to their agreement of March 20, 1954,or to any modification,extension,supplement,or renewal thereof unless and untilLocal 189 has been certified by the Board.18Collection of dues under an unlawful checkoff is a violation to be alleged separateand apart from violation by an unlawful union-security clause.19 No checkoff viola-tion was here alleged, nor was there any 20 reference to dues collection until counselfor Local 189 mentioned it during final argument as a reason for retaining the cardexhibits.(It will be recalled that the General Counsel objected to admission of theseexhibits.So far was the issue of checkoff removed!)Furthermore,while DorothyBarnes testified that Kemp told her that she would not be permitted to work unless shesigned one of the cards(with no evidence whether it was a checkoff authorizationcard rather than a membership card),and it appears that the Company assisted ingetting signatures to those cards which were signed after lunch(likewise not furtheridentified)by directing or permitting the employees to line up to sign, there is nosuch evidence of coercion in this respect as would warrant a recommendation thatthe Respondents reimburse employees for checked off dues.21I shall not recommend that the Board issue a broad cease and desist order sinceit is not reasonably to be apprehended that the Respondents will commit unfair laborpractices different from and not related to those found herein.Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Local 189,Building Service EmployeesUnion, A.F.L.,is a labor organizationwithin the meaning of Section 2(5) of the Act.2.Local 18-B, Furniture and BeddingWorkers Union, United Furniture Work-ers of America,C.I.O , is a labor organization within the meaning of Section 2 (5)of the Act.3.By discriminating in regard to the hire and tenure of employment of its em-ployees, thereby encouraging membership in Local 189, the Company has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (a) (3)of the Act.4.By contributing support to Local 189, the Company has engaged in and is en-gaging in unfair labor practices within the meaning of Section 8(a) (2) of the Act.5.By such discrimination and support,thereby interfering with,restraining, andcoercing its employees in the exercise of rights guaranteed in Section7 of the Act,11This is not intended to requirethat theCompany vary or abandon the substantivefeatuies of its relations with its employees,established in the performance of the agree-ment,or toprejudice the assertionby the employeesof any rights which they may havethereunder(Salaaat &Salaiat, liac,S8 NLRB 816 )19 Cf.InjectionMoldingCompany,104 NLRB 639, 646-647.20Exceptfor aquestion to Stein and his replythatthe Company is now deducting duespursuantto the contract.21 See footnote 8, supraCf alsoThe Standard Transformer Company,97 NLRB 669;MUco UndergarmentCo, Inc,107 NLRB 607, 671379288-56-vol. 113-4 40DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Company has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a) (1) of the Act.6.By causing the Company to discriminate in regard to hire and tenure of em-ployment in violation of Section 8 (a) (3) ofthe Act,Local 189 has engaged in andis engaging in unfair labor practices within the meaning of Section 8(b) (2) of theAct.7.By restraining and coercing employees in the exercise of the rights guaranteedin Section7 of the Act,Local 189 has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(b) (1) (A) of the Act.8.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor Re-lations Board, and in order to effectuate the policies of the National Labor RelationsAct, as amended,we hereby notify our employees that:WE WILL NOT enter into,maintain,renew, or enforce any agreement withLocal 189, Building Service Employees Union, A F.L., or any other labor or-ganization,which requires our employees to join, or maintain their membershipin, such labor organization as a condition of employment,unless such agree-ment has been authorized as provided by the National Labor Relations Act, asamended.WE WILL withdraw recognition from Local 189 as the representative of anyof our employees for the purpose of dealing with us concerning grievances,labor disputes,wages, rates of pay, hours of employment,or other conditionsof employment,unless and until said Union shall have been certified by theBoard as the bargaining representative.WE WILL NOT perform or give effect to our agreement of March 20. 1954,with Local 189,or to any modification,extension,supplement,or renewalthereof, or to any other contract, agreement,or understanding entered into withsaid Union relating to grievances,labor disputes,wages, rates of pay, hours ofemployment,or other conditions of employment,unless and until said Unionshall have been certified by the Board.WE WILL NOT in any like or related manner interfere with,restrain, orcoerce our employees in the exercise of the right to self-organization, to formlabor organizations,to join or assist Local 18-B or any other labor organiza-tion, to bargain collectively through representatives of their own choosing, andto engage in other concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any or all of such activi-ties,except to the extent that such right may be affected by an agreement re-quiring membership in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act.All of our employees are free to become, remain,or to refrain from becoming orremaining,members in good standing of Local 18-B, Furniture and Bedding Work-ersUnion, United Furniture Workers of America, C.LO., or any other labor organ-ization except to the extent that this right may be affected by an agreement in con-formity with Section 8(a) (3) of the Act.HAROLD HIBBARD AND BEN R. STEIN,INDIVIDUALLYAND AS A PARTNERSHIP,D/B/A HIBBARD DOWEL CO.,Employer.Dated----------------By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced,or covered by any other material.APPENDIX BNOTICE TO ALL MEMBERSPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our members that: ALASKACHAPTER, ETC.41WE WILLNOT enter into,maintain,renew, or enforce any agreement withHarold Hibbard and Ben R. Stein, Individuallyand as a Partnership, d/b/aHibbard Dowel Co., or anyother employer,which requires employees to join,or maintain their membership in, thisor any other labororganization as aconditionof employment,unless such agreementhas beenauthorized as pro-vided in the National Labor Relations Act, as amended.WE WILL NOT in any likeor related manner cause orattempt tocause HaroldHibbard and Ben R.Stein,Individuallyand as a Partnership,d/b/a HibbardDowel Co., or any otheremployer,to discriminate against employees in violationof Section8 (a) (3) of the Act.WE WILL NOTin any like or related manner restrain or coerce employees inthe exerciseof the rightto self-organization, to form,join,or assist labor organi-zations, to bargaincollectivelythrough representativesof theirown choosing,and to engagein other concerted activities for the purposeof collective bargain-ing or othermutualaid orprotection,or to refrain from any or all of suchactivities,except to the extent that such right may be affected by anagreementrequiringmembershipin a labor organization as a conditionof employment,as authorized in Section8 (a) (3) of the Act.LOCAL189, BUILDING SERVICEEMPLOYEES UNION,A.F.L.,LaborOrganization.Dated----------------By -----------------------------------------------(Representative)(Title)Thisnotice must remain postedfor 60 days from the date hereof,and must not bealtered,defaced,or coveredby any othermaterial.Alaska Chapter of the Associated General Contractors of Amer-ica, Inc.andInternationalUnion of Operating Engineers,Local No.302 andA. B. Coates.Cases Nos. 19-CA-999 and 19-CB-317. July 7,1955DECISION AND ORDEROn January 18, 1955, Trial Examiner Martin S. Bennett issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto. Thereafter, Respondent AlaskaChapter of the Associated General Contractors of America, Inc., re-ferred to herein as the Association, and the General Counsel filed ex-ceptions to the Intermediate Report and supporting briefs.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings,1 conclusions, and recommenda-1 The General Counsel agreeswith the TrialExaminer's findings that the Respondentswere operating their exclusive hiringarrangementin a discriminatorymanner.'Heexcepts, however, to the broad statement of the Trial Examiner in support ofthe finding,that a contractprovisiongiving hire and job tenure preference to employees referred bya labor organization is unlawful on its face unlessthe contractalso contains a specific113 NLRB No. 7.